Citation Nr: 0201547	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  92-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an intermittent 
explosive disorder, currently rating as 30 percent disabling.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1980 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that decision, the RO granted a 
separate 30 percent rating for the veteran's intermittent 
explosive disorder (which had previously been rated as 10 
percent disabling in combination with his service-connected 
seizure disorder).  The Board remanded the case for 
additional development of evidence in August 1994 and March 
1997.  The Board notes that the RO granted a claim for an 
increased rating for the seizure disorder, and that issue is 
no longer on appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The explosive disorder is productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior. 

3.  The claimant is demonstrably unable to obtain or retain 
employment due to the symptoms of his explosive disorder.




CONCLUSION OF LAW

The criteria for a 100 percent disability rating for an 
explosive disorder are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9410 (1996 & 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), supplemental statements of the 
case (SSOCs) and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOCs.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  The claims 
file contains the veteran's service medical records.  The 
post-service treatment records have also been obtained.  The 
veteran has been afforded disability evaluation examinations 
by the VA to assess the nature of his disabilities.  With 
regard to the adequacy of the examinations, the Board notes 
that the examination reports reflect that the examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted examinations, and offered 
appropriate assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports, and the other evidence of 
record provide sufficient information to adequately evaluate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
his claim for an increased rating for his explosive disorder.  
He asserts that the severity of the disorder is not 
adequately represented by the current 30 percent disability 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9410 
(1996), a 10 percent disability rating is warranted where an 
explosive disorder causes mild social and industrial 
impairment.  A 30 percent disability rating is warranted 
where there is definite social and industrial impairment.  
The Board notes that, in a precedent opinion dated in 
November 1993, the VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree," and that it represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  VAOPGCPREC 09-93 
(O.G.C. Prec. 9-93 (Nov. 9, 1993)).  The Board is bound by 
this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c) (West 1991).  

A 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted for severe social and industrial 
impairment.  A 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating is also warranted where the claimant is 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9410 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9410 under redesignated 38 C.F.R. 
§ 4.130 provides that a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted when 
explosive disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has considered the full history of the disorder.  
The veteran filed an original claim for disability 
compensation in March 1986.  The report of a VA psychiatric 
board examination conducted in May 1997 shows that the 
diagnosis was intermittent explosive disorder, probably 
associated to temporal lobe epilepsy.  In a decision of June 
1987, the RO granted service connection for a seizure 
disorder (temporal lobe) with intermittent explosive 
disorder, rated as 10 percent disabling.    

The evidence which has been developed in connection with the 
current claim includes the report of a VA examination 
conducted in July 1990.  The report shows that the veteran 
received Social Security benefits and had been unable to work 
since leaving the service.  His wife complained that his 
behavior was hostile and explosive.  On mental status 
examination, he was rather distant with little eye contact.  
He seemed rather hostile at times, but mostly in a passive 
way.  He complained of frequent headaches.  His concentration 
was diminished.  The diagnosis was intermittent explosive 
disorder associated to temporal lobe epilepsy.  The examiner 
stated that the veteran's highest level of adaptive 
functioning in the past year had been poor.  

In a decision of February 1991, the RO rated the explosive 
disorder and the seizure disorder separately, assigning a 30 
percent rating for the explosive disorder.  

A VA treatment record dated in October 1991 shows that the 
veteran reported that he felt like exploding because he had 
been asked by the VA pharmacy to pay for the prescription for 
treatment of his service-connected disability.  On 
examination, he was noted to be irritated and angry.  He 
calmed down after the problem was addressed and solved.  The 
diagnoses were epilepsy and intermittent explosive disorder.  

A treatment record dated in October 1992 shows that the 
veteran burst into the doctor's office visibly agitated and 
requesting to talk about an altercation with a citizen who 
parked in his space at a nearby shopping center.  The veteran 
reported that he loudly confronted a policemen and continued 
to ruminate aggressive thoughts.  The diagnosis was 
intermittent explosive disorder.  

A VA record dated in January 1994 shows that the veteran 
reported that he was having marital problems and had been in 
jail for ten days for hitting his spouse.  There was a court 
order which did not allow him to be near his spouse.  It was 
noted that he had smashed her car window with a bat in 
October 1993, and then slapped her in November 1993 and was 
sent to jail.  

The report of a mental disorders examination conducted by the 
VA in March 1995 shows that the veteran reported that he was 
unemployed since 1997.  He reportedly previously worked as a 
security guard.  He said that whenever he is under stress or 
pressure he loses control and became destructive and 
assaultive.  He also complained of constant headaches, poor 
memory and forgetfulness.  Following examination, the 
diagnosis was intermittent explosive disorders secondary to 
temporal lobe epilepsy.  The examiner assigned a GAF of 50, 
and noted that there was inability to keep jobs and 
impairment in social functioning due to loss of control.  He 
further stated that "Due to the veteran's frequent seizure 
episodes, that are manifested by loss of control, 
aggressiveness, assaultiveness and disruptive behavior, he 
has not been able to work nor appears that [he] will be able 
to be engaged in any work situations where stressful 
situations might develop."  

The examiner assigned a GAF score of 50.  The Board notes 
that a GAF score of 50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational or 
school functioning (e.g. no friends, unable to keep a job).  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994.

The report of a VA mental examination conducted in December 
1998 contains similar information.  It was noted that the 
veteran remained unemployed.  He reported that he recently 
had an incident in which he came to the VA medical center to 
get medications, became agitated, and was taken into custody 
by the VA police were he stayed for four hours.  He also 
reported problems at home and in the community.  The examiner 
again assigned a GAF score of 50.  The examiner further 
stated that the opinion given in the March 1995 examination 
regarding the veteran's employability remained in effect.  

Finally, the report of a VA mental disorders examination 
conducted in June 2001 reflects that the examiner concluded 
that the veteran continued to suffer from seizures and 
episodes of loss of control which kept him unemployable.  He 
also had serious impairment in social functioning.  

Based on the foregoing evidence, the Board finds that the 
explosive disorder is productive of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Moreover, the claimant is demonstrably unable to obtain or 
retain employment due to the symptoms of his explosive 
disorder.  This conclusion is corroborated by the GAF scores 
assigned by the VA examiner.  Accordingly, the Board 
concludes that the criteria for a 100 percent disability 
rating for explosive disorder are met.


ORDER

A 100 percent rating for an explosive disorder is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

